DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
In response to Appeal Brief filed on May 16th, 2022, and Appeal Brief Conference held on August 17th, 2022, Claims 1-20 are allowed. 

The following is an Examiner’s Statement of Reasons for allowance:

The prior art made of record does not teach, disclose, or fairly suggest, all of the elements of Independent Claim 1 and equivalent Independent Claims 8, and 15. Specifically, the prior art does not disclose:

and initiating, once the analytics summaries and associated documents are presented, security reviews for the documents according to a predefined priority determined according to the related summary relevance values such that security reviews are completed faster for documents associated with higher ordered analytic summaries and higher ranked documents are made available for access by the user earlier than lower ranked documents;

Deolalikar (US 2011/0202886 A1) discloses a method for organizing and displaying groups of documents (see Deolalikar, Abstract). Groeneveld (US 2009/0198667 A1) discloses generating summaries for search results (see Groeneveld, Abstract). Brooks (US 2008/0033954 A1) discloses a security filtering system for search results (see Brooks, Abstract). The cited references, in combination, teaches performing security reviews for search results before they are presented to the user, in which the sets of search results are ranked according to relevance values (emphasis added). However, the cited references do not teach performing security reviews for search results after they are presented to the user, in which the sets of search results are ranked according to relevance values (emphasis added).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUSAM TURKI SAMARA whose telephone number is (571)272-6803.  The examiner can normally be reached on Monday - Thursday, Alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on (571)-272-4080.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HUSAM TURKI SAMARA/Examiner, Art Unit 2161


/APU M MOFIZ/Supervisory Patent Examiner, Art Unit 2161